COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Guadalupe Henry Zambrano v. The State of Texas

Appellate case number:      01-16-00352-CR

Trial court case number:    1461905

Trial court:                232nd District Court of Harris County

       On January 9, 2017, appellant’s court-appointed counsel filed a brief concluding
that the above-referenced appeal is frivolous. See Anders v. California, 386 U.S. 738,
744, 87 S. Ct. 1396, 1400 (1967). Counsel did not, however, filed a motion to withdraw
from representation. On January 26, 2017, we ordered appointed counsel, J. Sidney
Crowley, to file with the Clerk of this Court a motion to withdraw no later than February
7, 2017. See TEX. R. APP. P. 6.5, 9. To date, counsel has not filed a motion to withdraw.
       If appointed counsel believes that an appeal is frivolous, counsel must request
permission to withdraw. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400. An Anders brief
must accompany a motion to withdraw; neither the brief nor the motion may be filed on
its own. See id.; In re Schulman, 252 S.W.3d 403, 406–08 (Tex. Crim. App. 2008).
       Accordingly, we order appellant’s appointed counsel, J. Sidney Crowley, to
file with the Clerk of this Court within 10 days of the date of this order a motion to
withdraw that complies with Texas Rules of Appellate Procedure 6.5, 9, and 10.1.
See TEX. R. APP. P. 6.5, 9, 10.1; Schulman, 252 S.W.3d at 410, 412.
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                     Acting individually

Date: April 13, 2017